DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5 – 7, 9, 10, 12, 13, 16 – 18, 20, 21, 23, 24, 27 – 29, 31, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akkarakaran et al. (Pub. No.: US 2019/0037604).
 	Regarding claim 1, Akkarakaran discloses a method comprising: receiving, by a wireless device, one or more configuration parameters that indicate a plurality of beam failure recovery request (BFRQ) resources (see abstract, para. 0005 – 0006, 0047, 0170, a user equipment (UE) may receive, from a base station, an indication of a set of component carriers (CCs) which are used for beam-failure recovery requests (BFRRs) to the base station); receiving a medium access control (MAC) control element (CE) indicating at least one BFRQ resource of the plurality of BFRQ resources (see para. 0021, 0144 – 0145, receiving the indication of the set of component carriers comprises: receiving the indication in…a media access control (MAC) control element (CE)); and transmitting, based on the at least one BFRQ resource, at least one message associated with beam failure recovery (see abstract, para. 0006, 0047, 0170, receiving, from a base station, an indication of a set of component carriers that the UE can use to transmit scheduling requests or beam-failure recovery requests to a base station and transmitting, based at least in part on the received indication and using one or more component carriers of the indicated set of component carriers, a scheduling request or a beam-failure recovery request to the base station).
	Regarding claim 2, Akkarakaran discloses further comprising: determining, for a random access procedure associated with beam failure recovery, at least one uplink channel resource, wherein the transmitting the at least one message associated with beam failure recovery comprises transmitting the at least one message via the at least one uplink channel resource (see abstract, para. 0072 – 0074, Wireless communications systems may support uplink random access channel (RACH) transmissions on multiple beams and over multiple component carriers (CCs) where beam failure recovery request (BFRR) message is transmitted to the base station in the uplink transmit beams for beam failure recovery).
	Regarding claim 5, Akkarakaran discloses wherein: the plurality of BFRQ resources comprises a first quantity of BFRQ resources; the at least one BFRQ resource is among a second quantity of orthogonal BFRQ resources that are each indicated by a different value associated with the at least one BFRQ resource; and the second quantity is less than the first quantity (see para. 0134, With such CC grouping, the UE 115 may monitor for beam-failure on a per group basis (e.g., enough to monitor a subset of CCs per group)…The UE may send the SR and/or BFRR on one or more CCs of the set of CCs it is allowed to send them on, para. 0170, In some cases, the indication of the set of component carriers identifies the component carriers within a previously configured subset of component carriers).
	Regarding claim 6, Akkarakaran discloses further comprising determining, based on the MAC CE, to perform at least one of: activating a first BFRQ resource of the at least one BFRQ resource; or deactivating the first BFRQ resource (see para. 0144, receiving the indication of the set of CCs may include receiving the indication in…a MAC control element (CE)…the set of indicated CCs may include QCL CCs, a set of activated CCs (e.g., active CCs of the UE 115-b)…).
	Regarding claim 7, Akkarakaran discloses wherein: the at least one BFRQ resource is associated with a first reference signal of one or more reference signals for a candidate beam selection, and the method further comprises determining, based on the first reference signal, at least one uplink channel resource (see para. 0133, The UE 115 may receive synchronization signals on multiple beams from a base station 105, and identify the strongest beam. The UE 115 may then pick the associated resources to transmit SR or BFRR transmissions. As discussed herein, when there are multiple carriers, the UE may also pick the CC associated with the strongest beam for transmission of SR or BFRR).
	Regarding claim 9, Akkarakaran discloses wherein the at least one uplink channel resource comprises at least one of: a random access channel resource; a physical uplink shared channel resource; or a physical uplink control channel resource (see abstract, uplink random access channel (RACH)).
	Regarding claim 10, Akkarakaran discloses wherein the at least one message comprises at least one of: a preamble; or a scheduling request (see abstract, preamble, para. 0006, 0047, scheduling requests (SRs)).
	Regarding claim 12, Akkarakaran discloses a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device (see Fig. 7, Fig. 8, para. 00047 - 0049, apparatus with a processor and instructions stored in the memory) to: receive one or more configuration parameters that indicate a plurality of beam failure recovery request (BFRQ) resources (see abstract, para. 0005 – 0006, 0047, 0170, a user equipment (UE) may receive, from a base station, an indication of a set of component carriers (CCs) which are used for beam-failure recovery requests (BFRRs) to the base station); receive a medium access control (MAC) control element (CE) indicating at least one BFRQ resource of the plurality of BFRQ resources (see para. 0021, 0144 – 0145, receiving the indication of the set of component carriers comprises: receiving the indication in…a media access control (MAC) control element (CE)); and transmit, based on the at least one BFRQ resource, at least one message associated with beam failure recovery (see abstract, para. 0006, 0047, 0170, receiving, from a base station, an indication of a set of component carriers that the UE can use to transmit scheduling requests or beam-failure recovery requests to a base station and transmitting, based at least in part on the received indication and using one or more component carriers of the indicated set of component carriers, a scheduling request or a beam-failure recovery request to the base station).
	Regarding claim 13, Akkarakaran discloses wherein the instructions, when executed by the one or more processors, further cause the wireless device to: determine, for a random access procedure associated with beam failure recovery, at least one uplink channel resource; and transmit the at least one message associated with beam failure recovery by transmitting the at least one message via the at least one uplink channel resource (see abstract, para. 0072 – 0074, Wireless communications systems may support uplink random access channel (RACH) transmissions on multiple beams and over multiple component carriers (CCs) where beam failure recovery request (BFRR) message is transmitted to the base station in the uplink transmit beams for beam failure recovery).
	Regarding claim 16, Akkarakaran discloses wherein: the plurality of BFRQ resources comprises a first quantity of BFRQ resources; the at least one BFRQ resource is among a second quantity of orthogonal BFRQ resources that are each indicated by a different value associated with the at least one BFRQ resource; and the second quantity is less than the first quantity (see para. 0134, With such CC grouping, the UE 115 may monitor for beam-failure on a per group basis (e.g., enough to monitor a subset of CCs per group)…The UE may send the SR and/or BFRR on one or more CCs of the set of CCs it is allowed to send them on, para. 0170, In some cases, the indication of the set of component carriers identifies the component carriers within a previously configured subset of component carriers).
	Regarding claim 17, Akkarakaran discloses wherein the instructions, when executed by the one or more processors, further cause the wireless device to: determine, based on the MAC CE, to perform at least one of: activating a first BFRQ resource of the at least one BFRQ resource; or deactivating the first BFRQ resource (see para. 0144, receiving the indication of the set of CCs may include receiving the indication in…a MAC control element (CE)…the set of indicated CCs may include QCL CCs, a set of activated CCs (e.g., active CCs of the UE 115-b)…).
	Regarding claim 18, Akkarakaran discloses wherein: the at least one BFRQ resource is associated with a first reference signal of one or more reference signals for a candidate beam selection, and the instructions, when executed by the one or more processors, further cause the wireless device to: determine, based on the first reference signal, at least one uplink channel resource (see para. 0133, The UE 115 may receive synchronization signals on multiple beams from a base station 105, and identify the strongest beam. The UE 115 may then pick the associated resources to transmit SR or BFRR transmissions. As discussed herein, when there are multiple carriers, the UE may also pick the CC associated with the strongest beam for transmission of SR or BFRR).
	Regarding claim 20, Akkarakaran discloses wherein the at least one uplink channel resource comprises at least one of: a random access channel resource; a physical uplink shared channel resource; or a physical uplink control channel resource (see abstract, uplink random access channel (RACH)).
	Regarding claim 21, Akkarakaran discloses wherein the at least one message comprises at least one of: a preamble; or a scheduling request (see abstract, preamble, para. 0006, 0047, scheduling requests (SRs)).
	Regarding claim 23, Akkarakaran discloses a non-transitory computer-readable medium storing instructions that, when executed, configure a wireless device (see Fig. 7, Fig. 8, para. 00047 - 0049, apparatus with a processor and instructions stored in the memory) to: receive one or more configuration parameters that indicate a plurality of beam failure recovery request (BFRQ) resources (see abstract, para. 0005 – 0006, 0047, 0170, a user equipment (UE) may receive, from a base station, an indication of a set of component carriers (CCs) which are used for beam-failure recovery requests (BFRRs) to the base station); receive a medium access control (MAC) control element (CE) indicating at least one BFRQ resource of the plurality of BFRQ resources (see para. 0021, 0144 – 0145, receiving the indication of the set of component carriers comprises: receiving the indication in…a media access control (MAC) control element (CE)); and transmit, based on the at least one BFRQ resource, at least one message associated with beam failure recovery (see abstract, para. 0006, 0047, 0170, receiving, from a base station, an indication of a set of component carriers that the UE can use to transmit scheduling requests or beam-failure recovery requests to a base station and transmitting, based at least in part on the received indication and using one or more component carriers of the indicated set of component carriers, a scheduling request or a beam-failure recovery request to the base station).
	Regarding claim 24, Akkarakaran discloses wherein the instructions, when executed, further configure the wireless device to: determine, for a random access procedure associated with beam failure recovery, at least one uplink channel resource; and transmit the at least one message associated with beam failure recovery by transmitting the at least one message via the at least one uplink channel resource (see abstract, para. 0072 – 0074, Wireless communications systems may support uplink random access channel (RACH) transmissions on multiple beams and over multiple component carriers (CCs) where beam failure recovery request (BFRR) message is transmitted to the base station in the uplink transmit beams for beam failure recovery).
	Regarding claim 27, Akkarakaran discloses wherein: the plurality of BFRQ resources comprises a first quantity of BFRQ resources; the at least one BFRQ resource is among a second quantity of orthogonal BFRQ resources that are each indicated by a different value associated with the at least one BFRQ resource; and the second quantity is less than the first quantity (see para. 0134, With such CC grouping, the UE 115 may monitor for beam-failure on a per group basis (e.g., enough to monitor a subset of CCs per group)…The UE may send the SR and/or BFRR on one or more CCs of the set of CCs it is allowed to send them on, para. 0170, In some cases, the indication of the set of component carriers identifies the component carriers within a previously configured subset of component carriers).
	Regarding claim 28, Akkarakaran discloses wherein the instructions, when executed, further configure the wireless device to: determine, based on the MAC CE, to perform at least one of: activating a first BFRQ resource of the at least one BFRQ resource; or deactivating the first BFRQ resource (see para. 0144, receiving the indication of the set of CCs may include receiving the indication in…a MAC control element (CE)…the set of indicated CCs may include QCL CCs, a set of activated CCs (e.g., active CCs of the UE 115-b)…).
	Regarding claim 29, Akkarakaran discloses wherein: the at least one BFRQ resource is associated with a first reference signal of one or more reference signals for a candidate beam selection, and the instructions, when executed, further configure the wireless device to: determine, based on the first reference signal, at least one uplink channel resource (see para. 0133, The UE 115 may receive synchronization signals on multiple beams from a base station 105, and identify the strongest beam. The UE 115 may then pick the associated resources to transmit SR or BFRR transmissions. As discussed herein, when there are multiple carriers, the UE may also pick the CC associated with the strongest beam for transmission of SR or BFRR).
	Regarding claim 31, Akkarakaran discloses wherein the at least one uplink channel resource comprises at least one of: a random access channel resource; a physical uplink shared channel resource; or a physical uplink control channel resource (see abstract, uplink random access channel (RACH)).
	Regarding claim 32, Akkarakaran discloses wherein the at least one message comprises at least one of: a preamble; or a scheduling request (see abstract, preamble, para. 0006, 0047, scheduling requests (SRs)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 19, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (Pub. No.: US 2019/0037604) in view of Kwon et al. (Pub. No.: US 2020/0169310).
Akkarakaran does not disclose the claimed features as recited in claims 8, 19, and 30.
Regarding claim 8, Kwon discloses wherein: the at least one message comprises at least one preamble, and the at least one BFRQ resource of the plurality of BFRQ resources is indicated by a preamble index associated with the at least one BFRQ resource (see claim 23, preamble indexes are random access channel resources for beam failure recovery).
Regarding claim 19, Kwon discloses wherein: the at least one message comprises at least one preamble, and the at least one BFRQ resource of the plurality of BFRQ resources is indicated by a preamble index associated with the at least one BFRQ resource (see claim 23, preamble indexes are random access channel resources for beam failure recovery).
	Regarding claim 30, Kwon discloses wherein: the at least one message comprises at least one preamble, and the at least one BFRQ resource of the plurality of BFRQ resources is indicated by a preamble index associated with the at least one BFRQ resource (see claim 23, preamble indexes are random access channel resources for beam failure recovery).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran, and have the features, as taught by Kwon, to overcome failure, a beam failure recovery mechanism may help to improve high frequency link performance, as discussed by Kwon (para. 0037).
	

Claims 11, 22, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (Pub. No.: US 2019/0037604) in view of Nguyen (Pub. No.: US 2020/0403761).
Akkarakaran does not disclose the claimed features as recited in claims 11, 22, and 33.
	Regarding claim 11, Nguyen discloses wherein: the MAC CE further indicates a downlink bandwidth part (BWP), the at least one uplink channel resource comprises an uplink BWP associated with the downlink BWP, and the transmitting the at least one message comprises transmitting the at least one message via the uplink BWP associated with the downlink BWP (see para. 0005, 0026, DL BWP is associated to UL BWP…a UE may be instructed by its serving gNB to switch from current activated BWP (DL or UL) to another activated BWP through scheduling/grant DCI or MAC-CE messages).
Regarding claim 22, Nguyen discloses wherein: the MAC CE further indicates a downlink bandwidth part (BWP), the at least one uplink channel resource comprises an uplink BWP associated with the downlink BWP, and the instructions, when executed by the one or more processors, cause the wireless device to transmit the at least one message by transmitting the at least one message via the uplink BWP associated with the downlink BWP (see para. 0005, 0026, DL BWP is associated to UL BWP…a UE may be instructed by its serving gNB to switch from current activated BWP (DL or UL) to another activated BWP through scheduling/grant DCI or MAC-CE messages).
	Regarding claim 33, Nguyen discloses wherein: the MAC CE further indicates a downlink bandwidth part (BWP), the at least one uplink channel resource comprises an uplink BWP associated with the downlink BWP, and the instructions, when executed, further configure the wireless device to transmit the at least one message by transmitting the at least one message via the uplink BWP associated with the downlink BWP (see para. 0005, 0026, DL BWP is associated to UL BWP…a UE may be instructed by its serving gNB to switch from current activated BWP (DL or UL) to another activated BWP through scheduling/grant DCI or MAC-CE messages).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Akkarakaran, and have the features, as taught by Nguyen, in utilising features such as carrier aggregation and coordinated multipoint to maximize spectrum efficiency per unit area in order to provide higher network capacity and enhanced user experience, as discussed by Nguyen (para. 0045).



Allowable Subject Matter
Claims 3, 4, 14, 15, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473